Citation Nr: 1530411	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-22 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the left knee with painful flexion.  

2. Entitlement to an initial compensable rating for limited extension of the left knee.

3. Entitlement to an initial compensable rating for rhinitis. 

4. Entitlement to service connection for a cervical spine condition.  

5. Entitlement to service connection for a lung condition.  

6. Entitlement to a total disability rating based on individual unemployability (TDIU).  





REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2008 to May 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  An August 2011 rating decision granted service connection for degenerative joint disease with painful motion and assigned an initial 10 percent rating; granted service connected for limited extension of the left knee and assigned a noncompensable rating; and denied service connection for cervical-spine and lung conditions.   A September 2011 rating decision granted service connection for rhinitis and assigned an initial noncompensable rating.  The Veteran timely appealed his initial ratings assigned for his left knee and rhinitis conditions as well as the denials for service connection for cervical spine and lung conditions.  

At the Veteran's August 2013 VA examination, he stated that his service-connected left knee rendered him unemployable.  The Board has jurisdiction to consider the issue of entitlement to a TDIU as part of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has degenerative joint disease of the left knee documented by x-rays that results in painful flexion.  

2. The Veteran's flexion of the left knee is, at worst, 120 degrees, while his extension is 5 degrees.  

3. Rhinitis does not result in any obstruction of the nasal passages or polyps.  

4. The Veteran does not have a current cervical spine disability.

5. The Veteran does not have a current lung or other respiratory disability.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 10 percent for degenerative joint disease of the left knee with painful flexion have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2014).

2. The criteria for an initial compensable rating for limited extension of the left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2014).

3. The criteria for an initial compensable rating for rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).

4. The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

5. The criteria for service connection for a lung condition have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter is not documented in the claims file.  However, regarding the Veteran's claims for higher initial ratings, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  Regarding the service connection claims, the Veteran was issued subsequent statements of the case (SOCs) in June 2013 and October 2014 that "cured" any notice deficiency, as these included the relevant notice of the relevant service connection regulations.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.   Additionally, the Veteran was given VA examinations to assess the etiology of his claimed cervical spine and lung conditions, as well as to examine the current severity of his left knee and rhinitis conditions.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the examinations performed and opinions generated are wholly adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiners also considered all of the relevant evidence of record and provided explanatory rationales for any opinions generated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to this claim has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Increased Rating Claims

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

As the Veteran's claims are concerning the assignment of initial ratings, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his awards of service connection.  If there have been variances in the severity of his disabilities, then the ratings must be "staged" to compensate him for this change in the level of his disabilities over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

a. Left Knee

The Veteran is currently in receipt of a 10 percent rating for degenerative joint disease of the left knee with painful motion during flexion, under Diagnostic Code 5260, as well as a noncompensable rating for limited extension under Diagnostic Code 5261.  

Diagnostic codes 5256 through 5263 are available to rate disabilities of the knee and leg.  However, since the Veteran has not produced evidence that he suffers from ankylosis of the knee, dislocated semilunar cartilage, removed semilunar cartilage, or genu recurvatum, DCs 5256, 5258, 5259, and 5263 are not applicable here. 

Under DC 5257, a 10 percent rating is assigned on evidence of slight recurrent subluxation or lateral instability of the knee; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  The Board notes that the words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).

Under DC 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating. 

Under DC 5261, extension limited to 5 degrees is noncompensable.  The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for a 20 percent rating is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.  The criterion for the next higher rating, 40 percent, is extension limited to 30 degrees.  The criterion for the maximum rating, 50 percent, is extension limited to 45 degrees.

Under DC 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring brace.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

The Veteran underwent a VA examination in July 2011.  The examiner indicated the claims file was reviewed.  A history of the Veteran's left knee condition was recorded, including his in-service injury during a repelling exercise and multiple ACL surgeries.  The Veteran described a dull, throbbing, and occasionally sharp pain to the medial and lateral joint lines that did not radiate.  He said it was constant each day.  He further stated he experienced flare-ups three to four times per week, each lasting roughly one hour.  These were brought on by running, strenuous activity, or prolonged sitting.  He rated the pain on a flare up as a five or six out of ten.  He stated this functionally limited him as it caused him to decrease his activity level, but denied that it caused limitation of motion.  He reported treating his knee pain with ice and Aleve.  He believed that he was unemployed as a result of his knee condition.  On examination, the Veteran had an obvious scar around his left patella and down the tibial shaft consistent with his previous ACL reconstruction.  The Veteran had tenderness to palpation along the medial and lateral joint line.  Motor strength testing revealed four out of five strength for the left quadriceps tendon, but was otherwise normal.  His active range of motion was as follows: flexion from 5 to 120 degrees with pain at both extremes; extension to 5 degrees.  Drawer and Lachman testing did not demonstrate instability.  Imaging showed evidence his previous ACL reconstruction and some medial joint space narrowing.  The final assessment made was left knee degenerative joint disease.   

The Veteran underwent another VA examination in August 2013.  The examiner indicated the claims file was reviewed.  The Veteran's diagnoses of a surgically repaired left ACL and degenerative joint disease were noted.  A detailed history of the Veteran's left knee problems was recorded, including his reconstructions and in-service aggravation.  The Veteran stated that the knee hurt on a daily basis.  His use of ambulatory assistive devices was noted.  He stated that his left knee was too painful for running.  Pain was worse when walking on uneven ground, jogging, and squatting.  The pain was alleviated with activity modification, Aleve, and icing.  He reported flare-ups that impacted function of the left knee when the weather changed or with increased activity level.  Upon examination, his range of motion measurements for the left knee were as follows: flexion to 130 degrees, with painful motion at 120 degrees.  Extension was normal and there was no objective evidence of painful motion.  There was no change after repetitive use testing, with no functional loss present.  The examiner did indicate that there was functional loss in the form of less movement than normal and pain on movement in the left lower extremity.  There was also tenderness or pain to palpation for the left joint line or soft tissues.  Muscle strength testing was normal.  The Lachman test revealed anterior instability of 1+ for the left knee, with all other results normal.  The examiner denied there was evidence or a history of recurrent patellar subluxation or dislocation.  He marked that diagnostic testing showed degenerative or traumatic arthritis of the left knee.  He denied that the Veteran's left knee condition impacted his ability to work.  In conclusion, the examiner stated that the Veteran was not currently experiencing a flare-up in his left knee on that day, therefore he could not state whether pain, weakness, fatigability, or incoordination could significantly limit function during his flare-ups or after repetitive use as this "would be conjecture."  

After review of the above, the Veteran is not warranted a compensable rating for any limitation of extension of his left knee.  The examinations on file show extension limited to 5 degrees, supporting his current noncompensable rating under DC 5261.  

Additionally, the medical evidence does not show the requisite lateral instability for a compensable rating under DC 5257.  While the most recent August 2013 did show slight anterior instability, the Veteran's medial-lateral instability was normal on the Lachman test.  There is no other evidence demonstrating lateral instability in the medical records.  Likewise, the Veteran does not have any impairment of the tibia and fibula for a compensable rating under DC 5262.

The Board finds that the Veteran's current 10 percent rating for degenerative joint disease with painful flexion is appropriate.  The Veteran's degenerative joint disease has been documented by x-rays, as stated by the VA examination reports.  At worst and taking into account his painful motion, the objective evidence of record demonstrates flexion limited to 120 degrees.  This is not compensable under DC 5260.  However, the Veteran has competently reported painful motion upon flexion of his left knee.  This has also been documented during his range of motion testing.  In situations where there is noncompensable limitation of motion where arthritis is shown by x-rays, a minimum single 10 percent rating is warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Therefore, the Board concludes that the Veteran is not warranted a compensable rating based on limitation of extension of the left knee, or a rating higher than 10 percent for degenerative joint disease with painful flexion.  In making this determination, the Board has considered the Veteran's statements regarding the severity of his left knee condition and has relied on his report in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2014).  He is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

All things considered, there is no basis for the assignment of higher initial ratings for the Veteran's left knee condition at any time.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on appeal are accordingly denied.

b. Rhinitis

The Veteran's rhinitis is rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under DC 6522 allergic or vasomotor rhinitis will be rated as 10 percent disabling when it is manifested by a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.

The Veteran underwent a VA examination in July 2011.  A complete history of his sinus conditions was recorded, including his in-service symptoms.  Upon examination, the nasal mucosa was normal.  The examiner diagnosed chronic rhinitis.  

He had a VA sinus examination in September 2011.  There, the Veteran detailed his history of having a runny nose with green discharge.  This would cause him to have to blow it several times a day at work.  There was no postnasal drainage.  He stated he had to get up at night to cough up postnasal drainage two to three times per week.  He also reported taking Sudafed two to three times per year for a week at a time.  On examination, there was 0 percent obstruction in each nare, with no nasal polyps or septal deviation.  The examiner denied that there was sinusitis present-he diagnosed rhinitis only.  

There is a May 2013 VA treatment record detailing the Veteran's sinus congestion with thick nasal drainage and a productive cough.  The physician diagnosed viral or bacterial rhinosinusitis, with a consideration of allergic rhinitis.  He stated he was "most suspicious that the patient has a viral [upper respiratory tract infection]."  He recommended the Veteran use a Nettie pot twice a day followed by a nasal steroid twice a day.  

Another VA examination was performed in August 2013.  There, the Veteran was diagnosed with non-allergic rhinitis.  The examiner denied that there was 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, or nasal polyps.  The examiner further denied that the rhinitis impacted the Veteran's ability to work.  

The probative evidence of record, including the private and VA medical records as well as the September 2011 and August 2013 VA examinations, does not demonstrate findings of either greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side or nasal polyps needed to satisfy the criteria for the assignment of a higher compensable disability rating under DC 6522.  The medical evidence of record demonstrates that the Veteran's allergic rhinitis has been productive discharge with no polyps, obstruction, or septal deviation. 

Moreover, these records do not demonstrate any evidence of any additional symptoms or pathology, including additional pathology under the rating criteria for bacterial rhinitis, granulomatous rhinitis, or an injury to the pharynx, which would provide a basis for the assignment of a separate rating or higher rating based on another potentially applicable Diagnostic Code for rhinitis.  See 38 C.F.R. § 4.97, DCs 6521, 6523, 6524 (2014). 

The Board has considered the Veteran's statements regarding the severity of his rhinitis and has relied on his report in determining appropriate disability rating under the benefit-of-the-doubt doctrine.  38 C.F.R. §§ 4.3, 4.7 (2014).  He is competent to report on factual matters of which he has firsthand knowledge and his statements regarding his symptoms are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  Where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings of record which specifically address the rating criteria.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

All things considered, there is no basis for the assignment of an initial compensable disability rating for the Veteran's rhinitis at any time.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3 (2014); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

c. Extraschedular Considerations

In reaching the above decisions, the Board also has considered whether an extraschedular rating is warranted for either the left knee or rhinitis conditions. Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected disabilities is inadequate.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  His left knee condition and its symptoms of pain, limited motion, tenderness, and slight anterior instability are fully contemplated by the criteria found 38 C.F.R. § 4.71a, DCs 5256 through 5263.  Additionally, his rhinitis and its symptoms including nasal discharge are contemplated by the criteria found in 38 C.F.R. § 4.97, DC 6522.  Thus, step 1 of the Thun analysis therefore is not met and referral is not needed.

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.

III. Service Connection

The Veteran alleges that he has current cervical spine and lung conditions as a result of his active duty service.  The lung condition has also been described as a "shortness of breath" at various points during the pendency of the appeal.   

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's April 2008 entrance to service examination was largely normal and did not note any breathing or back problems.  The STRs contain October and November 2008 treatment records from boot camp diagnosing him with acute bronchitis.  There is an April 2009 Report of Medical History in which the Veteran stated he experienced shortness of breath and bronchitis while in boot camp, as well as a recent cough.  This was again noted on an October 2010 Report of Medical History.  There is a January 2011 STR detailing treatment for congestion, a runny nose, and a cough that had lasted two weeks.  

The Veteran underwent a VA General Medical examination in July 2011.  The examiner recorded the Veteran's inservice treatment for respiratory issues.  The Veteran stated that beginning in 2009, he started to experience "wheeziness" after exercise, but had never gone to a doctor for treatment.  Upon examination, his lungs were "clear to auscultation."  While the examiner did find rhinitis with occasional sinusitis, he also opined that the Veteran did not possess chronic bronchitis or any signs or symptoms of a pulmonary disease, including asthma.  He also opined that while the Veteran may have had a temporary respiratory condition that was present and even aggravated by active duty service, there was no permanent aggravation.  

The Veteran also underwent a VA joints examination for his cervical spine in July 2011.  There, the Veteran attributed neck pain to his service-connected left knee condition.  He described the pain as deep and throbbing in nature and rated it as a two-to-three out of ten.  There was no radiation.  The pain was constant.  He stated he experienced flare-ups of pain.  Upon examination, the cervical spine was largely normal, with no tenderness to palpation.  An x-ray of the Veteran's cervical spine was normal.  The examiner concluded that there were no findings via examination or the x-ray to support a current diagnosis of the cervical spine.  

He underwent another VA examination in August 2013.  His in-service treatment for bronchitis, congestion, a cold, and a cough was all noted.  Under the respiratory conditions section of the exam, the examiner indicated the claims file was reviewed.  He ultimately concluded that the Veteran did not have a current respiratory condition.  The Veteran reported that his nasal drainage made him persistently cough and this was worse when running.  He denied any exertional wheezing or shortness of breath.  The examiner concluded that based on the results of pulmonary function testing, the Veteran did not have a lung condition.  He stated that the Veteran's cough was caused by his rhinitis.  

His cervical spine was also examined at this time.  The examiner indicated the claims file was reviewed.  He denied that the Veteran had a current cervical spine condition.  The Veteran reported that his neck started to bother him in 2008 or 2009 during boot camp, but he never sought treatment for it.  The pain was located in the middle of his neck and did not radiate.  He described it as dull and throbbing, with relief brought on by chiropractic treatment and Aleve.  Range of motion testing was performed and was largely normal, with no evidence of painful motion.  There was localized tenderness or pain to palpation at the cervical spine.  Muscle strength, reflex, and sensory examinations were all normal.  The examiner denied there was intervertebral disc syndrome or radiculopathy present.  The examiner further indicated that imaging studies did not show arthritis of the cervical spine.  The examiner concluded that the Veteran's complaints of neck pain were likely related to tension in his posterior spinal musculature during headaches, which was a condition separate from a neck diagnosis.  

The Veteran has not presented evidence that he has a current diagnosis pertaining to his lungs or his cervical spine.  He has described pain associated with the cervical spine, but the Court has explained that mere pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran does not have the requisite competence to provide a diagnosis of his ailments.  Instead, the competent and credible medical examinations of record indicate that there is no injury or abnormality of the lungs or neck.  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Without a current diagnosis of a lung or cervical spine condition, the preponderance of the evidence is against these claims, meaning the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014). See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Accordingly, they must be denied.



ORDER

Entitlement to an initial rating higher than 10 percent for a degenerative joint disease of the left knee with painful flexion is denied.  

Entitlement to an initial compensable rating for limited extension of the left knee is denied.

Entitlement to an initial compensable rating for rhinitis is denied.

Entitlement to service connection for a cervical spine condition is denied.

Entitlement to service connection for a lung condition is denied.  


REMAND

At the August 2013 VA examination regarding the Veteran's left knee, he claimed this condition was the cause of his unemployment.  The examiner indicated later in the examination report that the condition did not affect the Veteran's ability to work; however, no rationale was provided for this conclusion.  On remand, an examination should be obtained as to whether the Veteran's service-connected disabilities, to include his left knee condition, render him unable to secure and maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran proper VCAA notice concerning his claim for entitlement to a TDIU.  

2. Then, send the claims file to an appropriate VA examiner.  The claims file must be made available to the examiner for review and a notation to the effect that this review took place should be included in the report generated.  

The examiner is asked to opine whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The examiner is reminded that age and the effects of disabilities that are not service-connected are not to be considered when rendering this opinion.  

The examiner must provide a complete rationale for the comments and opinions expressed.  

3. The RO/AMC must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination reports do not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


